PONDER, Judge.
This appeal was fixed on the September 23, 1982 docket and all attorneys of record were notified as well as the plaintiff, Donald Humble, in proper person. At the time scheduled for argument, the appellant was not present or represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5(b), this Court, ex proprio motu, considers this appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice.
APPEAL DISMISSED.